     3:18-cv-02357-BHH        Date Filed 10/09/18   Entry Number 32       Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

County of Lexington,                        )
                                            )            Case No. 3:18-cv-2357-BHH
                        Plaintiff,          )
                                            )
        v.                                  )                   ORDER
                                            )
Rite Aid of South Carolina, Inc.;           )
Purdue Pharma, L.P.; Purdue Pharma,         )
Inc.; The Purdue Frederick Company,         )
Inc.; Teva Pharmaceuticals USA, Inc.;       )
Cephalon, Inc.; Johnson & Johnson;          )
Janssen Pharmaceuticals, Inc.;              )
Ortho-McNeil-Janssen                        )
Pharmaceuticals, Inc. n/k/a Janssen         )
Pharmaceuticals, Inc.; Janssen              )
Pharmaceutica, Inc. n/k/a Janssen           )
Pharmaceuticals, Inc.; Endo Health          )
Solutions Inc.; Endo Pharmaceuticals,       )
Inc.; Allergan PLC f/k/a Actavis PLC;       )
Actavis Inc. f/k/a Waston Pharmaceuticals,  )
Inc.; Watson Laboratories, Inc.; Actavis    )
LLC; Actavis Pharma, Inc. f/k/a             )
Watson Pharma, Inc.; Insys                  )
Therapeutics, Inc.; McKesson                )
Corporation; Cardinal Health, Inc.;         )
Amerisourcebergen Corporation;              )
CVS Pharmacy, Inc.; CVS Health              )
Corporation; Leavis Sullivan; Mark Waldrop; )
Aathirayen Thiyagarajah; Pain and Spine     )
Consultants, PA; John Doe 1; John Doe 2;    )
Clinic 1; and Clinic 2,                     )
                                            )
                       Defendants.           )
                                             )


       This action was originally filed in the Court of Common Pleas, Lexington County, South

Carolina, and removed by Defendants Johnson & Johnson and Janssen Pharmaceuticals, Inc. (the

“Removing Defendants”), to this Court based on diversity jurisdiction pursuant to 28 U.S.C. §

1332. (ECF No. 1 at 2.) This matter is before the Court on Plaintiff Lexington County’s

(“Plaintiff” or “Lexington County”) Emergency Motion to Remand and for an Expedited Ruling
     3:18-cv-02357-BHH          Date Filed 10/09/18      Entry Number 32        Page 2 of 15



(ECF No. 5). The Removing Defendants filed a response opposing Plaintiff’s motion to remand,

in which they request that the Court stay this action pending transfer into In re Nat’l Prescription

Opiate Litig., MDL No. 2804. (See ECF No. 18 at 12-15.) Plaintiff filed a reply. (ECF No. 19.)

These matters are ripe for adjudication and the Court now issues the following ruling.

                               I. Background/Procedural History

       In its 114-page Complaint (ECF No. 1-2), Lexington County alleges that it seeks to

address the opioid epidemic and recoup the costs it has incurred and continues to incur because

of it. (See id.) Plaintiff asserts the following claims: (1) violations of the South Carolina Unfair

Trade Practices Act (“SCUTPA”), S.C. Code Ann. §§ 39-5-10 et seq.; (2) common law fraud;

(3) unjust enrichment; (4) negligence; (5) negligent misrepresentation; (6) public nuisance; (7)

constructive fraud; and (8) negligence per se. (Id. ¶¶ 338-412.) Plaintiff names twenty-seven

(27) Defendants, and an additional two John Does and two unnamed clinics as Defendants.

These Defendants can be grouped into four categories: (1) the Manufacturer Defendants; (2) the

Distributor Defendants; (3) the Sales Representatives or Employee Defendants; and (4) the

physicians and/or their clinics, which Plaintiff refers to as the “Dealer” Defendants in this action.

Prior to the filing of this action, the Judicial Panel on Multidistrict Litigation (“JPML”) created a

Multidistrict Litigation (“MDL”) in the Northern District of Ohio for cases in which “cities,

counties and states . . . allege that . . . manufacturers of prescription opioid medications

overstated the benefits and downplayed the risks of the use of their opioids and aggressively

marketed . . . these drugs to physicians.” In re Nat’l Prescription Opiate Litig., MDL No. 2804,

290 F. Supp. 3d 1375, 1378 (J.P.M.L. Dec. 5, 2017). A secondary theory common to the actions

addressed in the MDL is that “distributors failed to monitor, detect, investigate, refuse and report

suspicious orders of prescription opiates.” Id.

       The Removing Defendants removed this case on the basis of putative diversity

                                                  2
     3:18-cv-02357-BHH          Date Filed 10/09/18        Entry Number 32       Page 3 of 15



jurisdiction. (ECF No. 1 at 2, 6-7). It is undisputed that Lexingon County is a South Carolina

citizen, that removal was timely, and that the amount in controversy exceeds $75,000. It is

further undisputed that there are several non-diverse Defendants. However, the Removing

Defendants contend that the unidentified John Does and the unnamed clinics should be ignored;

that the Distributor and Dealer Defendants should be severed or, alternatively, are fraudulently

misjoined; and that the Employee Defendants are fraudulently joined. (See ECF No. 1.)

       Additionally, in their response to the motion to remand, the Removing Defendants

contend that the Court should stay this action, including any decision regarding remand, pending

a final decision from the JPML on transfer to the MDL. (see ECF No. 31 at 8, 12-15) In all

likelihood, the JPML will soon issue a Conditional Transfer Order (“CTO”) in this case,

conditionally transferring this action to the MDL in the same way three previous cases in this

district were conditionally transferred. See Cty. of Greenville v. Rite Aid of S.C., Inc. et al., C.A.

No. 6:18-cv-1085-TMC, ECF No. 66 (D.S.C. May 21, 2018) (“Greenville County”); Cty. of

Spartanburg v. Rite Aid of S.C., Inc. et al., C.A. No. 7:18-cv-01799-BHH, ECF No. 32 (D.S.C.

July 25, 2018) (“Spartanburg County”); Cty. of Anderson v. Rite Aid of S.C., Inc. et al., C.A. No.

8:18-cv-01947-BHH, ECF No. 44 (D.S.C. Aug. 20, 2018) (“Anderson County”). The MDL

Court has issued a moratorium on all substantive filings, including motions to remand, and has

indicated that it is not going to rule on any pending motions to remand at the present time.

                                            II. Standard

       Federal courts are courts of limited jurisdiction, and a federal court must carefully guard

to ensure that all cases before it are properly subject to its jurisdiction. In re Bulldog Trucking,

Inc., 147 F.3d 347, 352 (4th Cir. 1998). Moreover, because federal courts have limited subject

matter jurisdiction, there is no presumption that the court has jurisdiction. Pinkley, Inc. v. City of

Frederick, 191 F.3d 394, 399 (4th Cir. 1999).

                                                  3
     3:18-cv-02357-BHH          Date Filed 10/09/18       Entry Number 32        Page 4 of 15



       Federal diversity jurisdiction exists where the amount in controversy exceeds $75,000

and complete diversity is present. 28 U .S.C. § 1332. “In order to establish diversity jurisdiction,

the parties must be completely diverse; none of the plaintiffs may share citizenship with any of

the defendants.” Owens-Illinois, Inc. v. Meade, 186 F.3d 435 (4th Cir. 1999). In cases in which

the jurisdiction is based on diversity of citizenship, the burden of establishing federal jurisdiction

rests upon the party seeking removal. Mulcahey v. Columbia Organic Chem. Co. Inc., 29 F.3d

148, 151 (4th Cir. 1994) (holding that the burden is on the removing defendant to establish

subject matter jurisdiction). If federal jurisdiction is doubtful, remand is necessary. Id.

                                          III. Discussion

       A. Request to Stay

       In the motion to remand, Plaintiff contends that the Court lacks subject matter

jurisdiction because complete diversity between the parties is not present. The Removing

Defendants, in their opposition, argue that the Court should stay this action pending transfer to

the MDL, in order to promote the purpose of the MDL statute, conserve judicial and party

resources, and allow the MDL court to uniformly address the remand issue in similar cases.

(ECF No. 18 at 12-15.) The Removing Defendants also contend that continued proceedings in

this case would result in expensive, duplicative, and potentially wasteful work, in the event that

the JPML transfers this case to the MDL. (Id. at 13.) Moreover, they claim that Lexington

County will not be prejudiced by a stay, “which will be short and should not significantly impact

the progress of these proceedings.” (Id. at 14.)

       Plaintiff replies that the Court should not stay a decision on the remand motion because

the motion raises clear and straightforward challenges to federal jurisdiction that have already

been resolved in favor of remand in parallel cases. (See ECF No. 19 at 2-3.) See also

Spartanburg County, Remand Order, ECF No. 32 at 4-7; Anderson County, Remand Order, ECF
                                                   4
      3:18-cv-02357-BHH            Date Filed 10/09/18         Entry Number 32          Page 5 of 15



No. 44 at 5-8.

        Whether to grant or deny a request for a stay is a discretionary decision within the

inherent powers of the Court “‘to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.’” Murphy-Pittman v. DePuy

Orthopaedics, Inc., No. 3:12-cv-3179-JFA, 2012 WL 6588697, at *1 (D.S.C. Dec. 17, 2012)

(quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). When deciding a motion to stay, a

court should consider: “‘(1) the interests of judicial economy; (2) hardship and equity to the

moving party if the action is not stayed; and (3) potential prejudice to the non-moving party.’”

Id. (quoting Meyers v. Bayer AG, 143 F. Supp. 2d 1044, 1049 (E.D. Wis. 2001)).

        The Court notes, as it has in previous parallel cases, that the MDL judge has stated that

he is not going to act on any motions to remand, and has placed a moratorium on filing such

motions. As was true in the Greenville County, Spartanburg County, and Anderson County

cases, the question of remand is particularly appropriate for this Court to resolve because if this

Court lacks jurisdiction, then the MDL court lacks jurisdiction as well. See, e.g., Stephens v.

Kaiser Foundation Health Plan, 807 F. Supp. 2d 375, 381 (D. Md. 2011) (noting that the

requirement of complete diversity applies to the district court and the MDL court alike). With

regard to judicial economy, the Court finds that granting a stay would not promote judicial

economy in any meaningful way because it would defer decision on the remand motion to the

MDL court, even though virtually identical issues, concerning materially identical parties, have

already been briefed, argued, and decided in this District. In fact, a very real opportunity for

judicial economy would be lost because the Greenville County, Spartanburg County, and

Anderson County cases, would proceed in State Court1 while this case languished, with no


        1
           The Court notes that the Supreme Court of South Carolina issued an order assigning “a single
circuit judge to dispose of all matters arising out of the opiod litigation currently pending and to be filed
in the state court system” in order to “promote the effective and expeditious disposition of this litigation
                                                      5
      3:18-cv-02357-BHH            Date Filed 10/09/18         Entry Number 32          Page 6 of 15



indication of when questions of remand would ultimately be addressed en masse as part of the

MDL. Respecting any hardship or inequity that might result to the Removing Defendants if a

stay is not granted, the Court finds that no such hardship would result. The Removing

Defendants have already expended the work necessary to litigate against remand–and lost

repeatedly. By seeking a stay here, the Removing Defendants are simply attempting to obtain a

different result in a different forum–the MDL court. Moreover, the Court finds that there is a real

risk that prejudice would result to Plaintiff if a stay was granted, because Lexington County

would be forced to sit on the sidelines for an indeterminate period while its sister counties

pursued identical claims against an almost identical list of Defendants, perhaps even resulting in

preclusive effects against Plaintiff’s own claims without Plaintiff meaningfully contributing to

the course of the litigation. This is even more true now that the Supreme Court of South Carolina

has established a consolidated proceeding for pending and future opiod litigation in South

Carolina. (See n.1 supra.) Furthermore, as explained below, the Court finds that the

jurisdictional questions at issue are relatively straightforward in this case. Accordingly, the

request for a stay is denied and the Court finds it appropriate to rule on the motion to remand at

this time.

        B. Fraudulent Joiner and Fraudulent Misjoinder

        The Removing Defendants first argue that the motion to remand should be denied

because of fraudulent joinder of the Employee Defendants. Alternatively, the Removing

Defendants argues that the Court should apply the doctrine of fraudulent misjoinder to the

Distributor and Dealer Defendants.

                 Fraudulent joinder and fraudulent misjoinder are two distinct legal
                 doctrines that provide exceptions to the well-pled complaint rule as


through uniform rulings and . . . conserve the resources of the parties, their counsel, and the judiciary.”
(ECF No. 5-6 (emphasis added).)
                                                      6
     3:18-cv-02357-BHH         Date Filed 10/09/18      Entry Number 32        Page 7 of 15



               it applies to removal based on diversity jurisdiction by allowing
               courts to disregard the citizenship of certain parties. Fraudulent
               joinder is applicable where a defendant seeking removal argues
               that other defendants were joined when there is no possible cause
               of action against those defendants or where the complaint pled
               fraudulent facts. Fraudulent misjoinder, on the other hand, is an
               assertion that claims against certain defendants, while provable,
               have no real connection to the claims against other defendants in
               the same action and were only included in order to defeat diversity
               jurisdiction and removal.


Wyatt v. Charleston Area Med. Ctr., 651 F. Supp. 2d 492, 496 (S.D.W. Va. 2009) (internal

citations omitted). Unlike fraudulent joinder, fraudulent misjoinder has thus far not been widely

recognized in the federal courts. Construction and Application of Fraudulent Misjoinder

Exception to Complete Diversity Rule, 65 A.L.R. Fed. 2d 527 (originally published in 2012).

The Fourth Circuit Court of Appeals has not addressed this issue, and while some district courts

in South Carolina have applied it, other district courts in South Carolina have declined to adopt

it. Palmetto Health All. v. S.C. Elec. & Gas Co., No. 3:11-cv-2060-JFA, 2011 WL 5027162, at

*2 (D.S.C. Oct. 21, 2011) (stating that “[a]bsent direction from the Fourth Circuit, this court

declines to adopt fraudulent misjoinder and accept jurisdiction over this case”); Beaty v.

Bridgestone America’s Tire Operations, LLC, No. 4:10-3303-RBH, 2011 WL 939001, at *3

(D.S.C. Mar. 16, 2011) (declining to adopt and stating there is “no Fourth Circuit Court of

Appeals authority to place procedural misjoinder at the same level as fraudulent joinder”).

       Not only are district courts split on whether to recognize and apply the doctrine of
       procedural misjoinder, they are also split on what standard applies in order to
       show misjoinder, and what result should be reached under the doctrine if it is
       applied. See T.F. ex rel. Foster v. Pfizer, Inc., No. 12-1221, 2012 WL 3000229 at
       **2-3 (E.D. Mo. 2012)[Applying egregious standard discussed in In re Prempro];
       Pate v. Boston Scientific Corp., No. 13-6321, 2013 WL 5743499 at *5 (C.D. Cal.
       Oct. 21, 2013)[Applying a clear and convincing standard, and finding that the
       Defendant’s speculation [of improper joinder] does not rise to the level of clear
       and convincing evidence. “Even if the Court were to accept Defendant’s assertion
       that it is not plausible–and it is not clear that accepting Defendant’s assertion
       would be appropriate–it is still possible that Plaintiffs’ claims do arise out of the
       same transactions or occurrences. Without any kind of showing that Plaintiffs’ are

                                                7
     3:18-cv-02357-BHH            Date Filed 10/09/18       Entry Number 32         Page 8 of 15



          improperly joined, Defendant’s efforts do not meet the requisite clear and
          convincing evidence standard.”]; Walton v. Tower Loan, 338 F. Supp. 2d 691,
          695 (N.D. Miss. 2004)[requiring a “level of misjoinder that was not only
          improper, but grossly improper.”]; Asher v. Minn. Mining and Mfg. Co., No.
          04-522, 2005 WL 1593941 at *7 (E.D. Ky. June 30, 2005)[applying the same
          “reasonable basis” standard for fraudulent misjoinder as in fraudulent joinder];
          J.C. ex rel. Cook v. Pfizer, Inc., 2012 WL 4442518 at *4 (S.D.W. Va. 2012)[Not
          applying the egregious standard and instead finding that “Defendants must
          demonstrate that Plaintiffs fail to meet either or both of the requirements for
          joinder: 1) the claims must arise out of the same transaction, series of
          transactions, or occurrence; and 2) some question of law or fact common to all
          parties must be present.”]; but cf. Stinnete v. Medtronic Inc., No. 09-3854, 2010
          WL 767558 (S.D. Tex. Mar. 3, 2010)[Finding that “[a] multitude of cases around
          the country have held that plaintiffs were not properly joined when the only
          common link among them was a defective drug or medical device.”].

In re Lipitor (Atorvastatin Calcium) Mktg. Sales Practices & Prod. Liab. Litig., No. 2:14-mn-

2502-RMG, 2016 WL 7373887, at *19 (D.S.C. July 14, 2016).

                 i. Fraudulent Joinder

          The fraudulent joinder doctrine enables a district court to “‘disregard, for jurisdictional

purposes, the citizenship of certain non-diverse defendants, assume jurisdiction over a case,

dismiss the non-diverse defendants, and thereby retain jurisdiction.’” Johnson v. Am. Towers,

LLC, 781 F.3d 693, 704 (4th Cir. 2015) (quoting Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir.

1999)).

          “Fraudulent joinder” is a term of art, it does not reflect on the integrity of [the]
          plaintiff or counsel, but is merely the rubric applied when a court finds either that
          no cause of action is stated against the nondiverse defendant, or in fact no cause
          of action exists. In other words, a joinder is fraudulent if there is no real intention
          to get a joint judgment, and there is no colorable ground for so claiming.

AIDS Counseling & Testing Centers v. Grp. W Television, Inc., 903 F.2d 1000, 1003 (4th Cir.

1990) (alterations, internal quotation marks, and citation omitted). “To establish fraudulent

joinder, the removing party must show either: (1) outright fraud in the plaintiff’s pleading of

jurisdictional facts, or (2) that there is no possibility that the plaintiff would be able to establish a

cause of action against the in-state defendant in state court.” Toney v. LaSalle Bank Nat. Ass’n,
                                                    8
     3:18-cv-02357-BHH         Date Filed 10/09/18      Entry Number 32        Page 9 of 15



36 F. Supp. 3d 657, 663 (D.S.C. 2014) (citing Benjamin v. Wal-Mart Stores, Inc., 413 F. Supp.

2d 652, 654 (D.S.C. 2006)).

       “The party alleging fraudulent joinder bears a heavy burden–it must show that the

plaintiff cannot establish a claim [against the non-diverse defendant] even after resolving all

issues of law and fact in the plaintiff’s favor.” Hartley v. CSX Transp., Inc., 187 F.3d 422, 424

(4th Cir. 1999). The Fourth Circuit Court of Appeals has described this standard as “even more

favorable to the plaintiff than the standard for ruling on a motion to dismiss under Fed. R. Civ. P.

12(b)(6).” Id. (citations omitted). “To defeat an allegation of fraudulent joinder, the plaintiff

need establish ‘only a slight possibility of a right to relief.’” Hughes v. Wells Fargo Bank, N.A.,

617 Fed. App’x 261, 264 (4th Cir. 2015) (quoting Mayes, 198 F.3d at 464). Moreover, in

evaluating whether an attempted joinder is fraudulent, a court is not bound by the allegations of

the complaint but can “consider the entire record, and determine the basis of joinder by any

means available.” Mayes, 198 F.3d at 464. Additionally, this Court is required to “resolve all

doubts about the propriety of removal in favor of retained state court jurisdiction.” Hartley, 187

F.3d at 425.

       The Removing Defendants do not argue that Lexington County does not have or has not

alleged a claim against the Employee Defendants. Rather, the Removing Defendants argue that

Anderson County has no real intention of obtaining a judgment against the Employee

Defendants. (ECF No. 1 at 10-13.)

       The Removing Defendants rely on nonbinding case law from district courts or other

circuits, which have held that a defendant is fraudulently joined where a plaintiff has no

intention of prosecuting the claim or seeking a joint judgment. The Fourth Circuit Court of

Appeals has used the phrase “‘no real intention to get a joint judgment’” on at least one occasion

when discussing fraudulent joinder. See Aids Counseling and Testing Centers v. Group W.

                                                 9
     3:18-cv-02357-BHH         Date Filed 10/09/18       Entry Number 32         Page 10 of 15



Television, Inc., 903 F.2d 1000, 1003 (4th Cir. 1990) (quoting Lewis v. Time Inc., 83 F.R.D. 455,

460 (E.D. Cal. 1979)). However, in Aids Counseling, the Fourth Circuit noted that a joinder was

fraudulent where no such intention existed and where there is no colorable ground for claiming

that such an intention exists. Id. (stating that “a joinder is fraudulent if there is no real intention

to get a joint judgment, and there is no colorable ground for so claiming” (internal modifications,

quotation marks, and citation removed)); see Willard v. United Parcel Servc., 413 F. Supp. 2d

593, 599 (M.D.N.C. 2006) (noting that Aids Counseling addressed both factors). See also

Englemen v. Johnson & Johnson, No. 5:10-CV-173-BO, 2011 WL 52364, at *2 (E.D.N.C. Jan.

5, 2011) (remanding case to state court where plaintiffs could state a claim notwithstanding

defendants’ contention that plaintiffs had no intention of pursuing a claim against non-diverse

defendant); Myers v. Air Serv Corp., No. 1:07-cv-911, 2008 WL 149136, at *2 (E.D. Va. Jan. 9,

2008) (holding that “the crucial question pertains to the likelihood of liability, not the likely

success of collection efforts”). Accordingly, a plaintiff’s intention not to seek a judgment alone

should not be a ground for a finding of fraudulent joinder. There also must be the absence of a

basis for a claim. Id. Here, Lexington County has a colorable claim against the Employee

Defendants.

       As described in the filings in this case and in the cited authority from decisions from

courts around the country handling similar litigation, the prescription drug supply system in the

United States involves manufacturers, wholesale distributors, large chain pharmacies,

community pharmacies, hospitals and other medical facilities, and licensed prescribers, all of

whom are involved, at one stage or another and in one capacity or another, of delivering

prescription drugs to patients, who are the consumers. This delivery of prescription drugs takes

place within a complex system that controls the price and flow of drugs in America. It is

supposed to be a closed system in the sense that, according to laws and regulations cited in the


                                                  10
    3:18-cv-02357-BHH          Date Filed 10/09/18      Entry Number 32        Page 11 of 15



Complaint, safeguards should be in place along the distribution chain to prevent prescription

drugs from being diverted anywhere other than legitimate medical, scientific, and industrial

channels. All of the Defendants are involved in the supply chain that delivers prescription drugs,

including opioids, to patients. Based on the foregoing, the Court finds the Removing Defendants

have failed to make a showing that the Employee Defendants were fraudulently joined.2

               ii. Fraudulent Misjoinder

       Alternatively, the Removing Defendants argue for the application of fraudulent

misjoinder in regard to the Distributor and Dealer Defendants. However, the Court need not

decide whether or not to adopt and apply the doctrine of fraudulent misjoinder as a basis for

federal jurisdiction because the Complaint contains sufficient allegations as to those Defendants

that are citizens of South Carolina, including Rite Aid of South Carolina, Pain and Spine

Consultants, PA, and the other South Carolina citizens. The claims against these Defendants as

alleged in the Complaint, clearly have a logical relationship to one another and arise from the

same or substantially related series of transactions and occurrences. At the very least, as

indicated above, the claims against the Manufacturer Defendants and the Distributor and Dealer

Defendants are logically related, as all of these defendants are integral players in the prescription

drug supply chain that provides opioids and other prescription drugs to people in South Carolina.

       In light of these findings and, given the absence of direction from the Fourth Circuit and


       2
         The Complaint alleges that the Employee Defendants, LeAvis Sullivan and Mark
Waldrop, are citizens and residents of South Carolina. (ECF No. 1-2 ¶¶ 61-62.) Lexington County
also alleges that Defendant Aathirayen Thiyagarajah is a citizens of South Carolina, that Defendant
Pain and Spine Consultants, PA, is a South Carolina legal entity, and that the John Doe defendants
have their principal places of business in South Carolina. (Id. ¶¶ 63-65.) Moreover, Lexington
County alleges that Defendant Rite Aid of South Carolina, Inc., was incorporated in South Carolina
in 1977 and has various locations throughout the State, including within Lexington County. (Id. ¶¶
53-54.) Therefore, even if the Employee Defendants are disregarded for purposes of federal
jurisdiction, the Complaint contains sufficient allegations as to other South Carolina citizens or
entities which would destroy diversity and justify remand.
                                                11
    3:18-cv-02357-BHH          Date Filed 10/09/18       Entry Number 32      Page 12 of 15



the unsettled state of the law governing the doctrine of fraudulent misjoinder, including the

variance and lack of consistency in its application by courts that have applied it, the Court

declines to adopt fraudulent misjoinder to find jurisdiction in this case.

       C. Severance

       In their opposition to the motion to remand, the Removing Defendants contend that the

Court should sever the Distributor Defendants and Dealer Defendants pursuant to Federal Rule

of Civil Procedure 21. (ECF No. 18 at 22-29.) Lexington County contends that, under the

circumstances of this case, the Court should not exercise its Rule 21 discretion to supercede

Plaintiff’s pleading decisions in order to manufacture federal jurisdiction where it otherwise does

not exist. (ECF No. 5-1 at 14-18.)

       As a general matter, Rule 21 permits the Court to sever an unnecessary and dispensable

party from a case in order to achieve complete diversity and establish proper jurisdiction over a

civil action. Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989); Caperton v.

Beatrice Pocahontas Coal Co., 585 F.2d 683, 691 (4th Cir. 1978) (“[N]on-diverse parties whose

presence is not essential under Rule 19 may be dropped to achieve diversity between the

plaintiffs and defendants.”). However, some courts have disagreed as to whether it is proper to

sever a non-diverse defendant in a diversity case removed to federal court absent a finding of

fraudulent joinder or fraudulent misjoinder.

       The Court must consider whether dismissal of the non-diverse party or parties will

prejudice any of the parties remaining in the case, and whether the presence of the non-diverse

party provides a tactical advantage for one party. Newman-Green, 490 U.S. at 838. Additionally,

the Court must evaluate whether a party is necessary and indispensable under Rule 19. See

Sullivan v. Calvert Mem’l Hosp., 117 F. Supp. 3d 702, 705 (D. Md. 2015) (explaining that

evaluation of whether a party is necessary and indispensable is part of the prejudice analysis
                                                 12
    3:18-cv-02357-BHH         Date Filed 10/09/18         Entry Number 32    Page 13 of 15



directed by Newman-Green). Under Rule 19, a party is necessary if:

       the court cannot accord complete relief among existing parties; [ ] or that person
       claims an interest relating to the subject of the action and is so situated that
       disposing of the action in the person’s absence may: (i) as a practical matter
       impair or impede the person’s ability to protect the interest; or (ii) leave an
       existing party subject to a substantial risk of incurring double, multiple, or
       otherwise inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a)(1). Further, a necessary party is indispensable if the action cannot proceed

without that party “in equity and good conscience.” Sullivan, 117 F. Supp. 3d at 705 (quoting

Rule 19(b)). If a nondiverse party is necessary and indispensable under Rule 19, then “diversity

remains incomplete and the case must be remanded to state court.” Id.

       This Court joins Judge Cain and its own prior rulings3 in finding the recent holdings of

the Maryland District Court in Mayor & City Council of Baltimore v. Purdue Pharma, L.P., No.

GLR-18-800, 2018 WL 1963816 (D. Md. April 25, 2018), and Anne Arundel Cty., Md. v. Purdue

Pharma, L.P., No. GLR-18-519, 2018 WL 1963789 (D. Md. April 25, 2018), to be most

persuasive on the severance question. In those cases, similar issues and arguments were raised

and the court found that the claims were factually and legally intertwined. The plaintiffs alleged

that all of the defendants contributed to the opiod crisis in Baltimore and Anne Arundel County,

and the court found that the healthcare provider-defendants were necessary and indispensable,

and therefore not severable under Rule 21. Id. at *5-6.

       Moreover, the Court finds that Lexington County’s claims satisfy the requirements for

permissive joinder under Rule 20. This case involves claims against the Defendants for engaging

in a scheme to fraudulently market and fuel the sale of opioids. As in the Baltimore and Anne

Arundel County cases, the Court finds the similarities between the Defendants in this case

outweigh any differences.


       3
           See Spartanburg County (ECF No. 32 at 14); Anderson County (ECF No. 44 at 15).
                                              13
    3:18-cv-02357-BHH          Date Filed 10/09/18      Entry Number 32        Page 14 of 15



       As stated above in regard to the doctrines of fraudulent joinder and fraudulent

misjoinder, the facts alleged in the Complaint are sufficiently intertwined with respect to all of

the Defendants. The claims are not so separate and distinct that keeping them joined would result

in an injustice. On the contrary, keeping the parties and claims joined will promote efficiency

and minimize delay, inconvenience, and expense to the parties. If the Court were to order

severance to obtain federal jurisdiction, Lexington County stands to suffer significant prejudice

as the Defendants in each case would have the ability to shift blame and responsibility to an

absent party. This is sometimes referred to as the “empty chair” defense. For example, the

Manufacturer Defendants would be able to shift blame to the absent Distributor, Dealer, or

Employee Defendants, thereby forcing Lexington County to defend the actions of the absent

Defendants in order to substantiate its claims against the Defendants present in each case.

       Finally, Plaintiff’s pleading methodology and presentation of its theories of liability

make it clear to the Court that this lawsuit seeks redress for the fallout of the opiod epidemic as a

coherent whole. The Court declines to deconstruct Plaintiff’s claims and theories, which are

logically intertwined, in order to accommodate the forum preference of one group of Defendants.

                                          III. Conclusion

       Accordingly, based on the foregoing, Plaintiff’s Emergency Motion to Remand and for

an Expedited Ruling (ECF No. 5) is GRANTED. The request that this Court grant a stay of this

matter is DENIED, and the request that this Court sever certain Defendants to provide federal

jurisdiction is DENIED. (See ECF No. 18.) It is further ordered that this action be remanded to

the Court of Common Pleas of Lexington County, South Carolina.

       IT IS SO ORDERED.
                                                      /s/Bruce Howe Hendricks
                                                      United States District Judge


                                                 14
    3:18-cv-02357-BHH        Date Filed 10/09/18   Entry Number 32   Page 15 of 15



October 5, 2018
Greenville, South Carolina




                                            15
